Title: From Thomas Jefferson to Stephen Cathalan, Jr., 28 April 1806
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.


                        
                            Dear Sir
                            
                            Washington Apr. 28. 1806.
                        
                        Your letters of Nov. 2 & 7. & Jan. 4. are now before me; the fruits also you were so kind as to send me,
                            and for which I return you many thanks, are recieved, as also the 2. boxes of Hermitage (100. bottles) from Marseilles
                            direct. those viâ Bordeaux are acknowledged by mr Lee & are probably now on their way. this envoi of Hermitage is the
                            very best I have ever recieved: it is exactly to our taste, neither too dry as the first cargo you sent me was, nor too
                            sweet as was the second. mr Jourdan being apprised that he now knows my taste exactly, I am in hopes he will be exact in
                            sending me always of the same quality precisely. I have therefore now to ask the favor of you to send me annually 200.
                            bottles of the white hermitage vierge de Jourdan, of the quality of the last and the articles of fruits, oil &c of
                            which I copy a list on the back hereof, made out by my maitre d’hotel, & that you will be so good as to draw on me for
                            the amount at 30. days sight which shall always be honored. these articles should always come off as soon after the fresh
                            fruits of the year can be in readiness, as possible. I must add, with respect to mr Jourdan, that his vin de paille is
                            not to the taste of this country.
                        Mr. Olivier called on me about two months ago, but it was during the sitting of Congress, when we are much
                            occupied, & his stay here was short, so that I did not see him a second time. I think (tho’ I am not quite certain) he
                            told me he was about embarking for Europe. I shall immediately write to mr Paleske to know if mr Oliver is in the US.
                            & pay the 155 D .62 to the one or the other according to your desire. with respect to the appointment of mr Oliver as
                            your Chancellor, it will be entirely agreeable. the appointment however is of course made by yourself. with my
                            congratulations on the marriage of your daughter & my best wishes for her happiness & that of your family, I
                            tender you with my friendly salutations & assurances of continued esteem & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. presuming that mr Jourdan does not understand English, I have written, in bad French, an answer to
                                his letter, which I will pray you to forward to him, franking it & debiting me with the postage.
                        
                     Enclosure
                                                
                            
                            4. douzaine de bouteilles d’huile d’Olive meilleure qualité
                     3. douze.de Capres fines
                     10. douze.d’Olives.
                     1½ douze.d’Anchoix
                     3. douze. de petite boetes de fruit glacés.
                     12. ℔ de dragées a la rose.
                     6. douze. de bouteilles de liqueur de Noyau blanche
                     30. ℔ d’Amandes douces sans coquilles pour pralines.
                     8. ℔ d’Amandes amers.
                     40.℔  d’Amandes douces en coquilles bien molles.
                     12. ℔ de queues d’artichaux.
                     50. ℔ de Maccaronis d’Italie
                     4. douze. de petit pots de fruits comfits et differentes gelées.
                     un fromage de Parmesan
                     3. douze. de bouteilles de vinaigre estragon.
                     4. douze. de petit boetes de moutarde de Mailly.
                     2. douze. de petites boetes de figues
                     4. douze.de pruneaux.
                     50. ℔ de raisins de Smyrne, c’est a dire, de raisins sans pepins.
                        
                    
               